Title: To George Washington from Horatio Gates, 7 November 1782
From: Gates, Horatio
To: Washington, George


                  
                     Sir
                     Edmonston’s 7th November 1782
                  
                  I am sorry to find myself obliged to acquaint Your Excellency that there is not, as yet, any Winter Quarter appointed for me and my family.  When I last parted with Your Excellency, I went to the Quarter Master General, who told me, there were some persons to remove—a Guard Room to be built—and a Stable to be repaired, before I could be accommodated, at Justice Nichols’—at Ellison’s he said, all was ready for my Reception could he find a quarter for Doctor Cochran.  Your Excellency’s Dog-kennel, at Mount Vernon, is as good a Quarter as that I am now in.  The season will be soon severe—and every reason that is disagreeable, induces me to desire the Quar. Master Genl may receive Your Excellency’s positive Orders to fix me at Ellison’s, which is upon every account my proper Quarter—Should your Excellency think the two Majors Genl and four acting Brigadiers—are sufficient to command upon ordinary occasions on this side of the River; to obviate all difficulties—I am willing to quarter at Mr Depeysters opposite to Head quarters—from whence, upon a Signal fix’d upon, I can repair to the Troops—and that, in less time, than I can do it from Justice Nichol’s.  I am Sir Your Excellencys most Obedient Humble Servant
                  
                     Horatio Gates
                     
                  
               